 

RETAIL INSTALLMENT CONTRACT RECEIVABLE

PURCHASE AGREEMENT

 

This Retail Installment Contract Receivable Purchase Agreement (the “Agreement”)
is made on this 26th day of March, 2013, by and between AVANGARD CAPITAL GROUP,
INC., a Nevada corporation (“Buyer”), and AVANGARD AUTO FINANCE, INC., a
Pennsylvania corporation, and AVANGARD FINANCIAL GROUP, INC., a Delaware
corporation (collectively hereinafter referred to as “Seller”).

 

1. Definitions.

 

When used herein, the following terms shall have the following meanings.

 

1.1. “Account Balance” shall mean, on any given day, the gross amount of all
Receivables unpaid on that day.

 

1.2. “Account Debtor” shall have the meaning set forth in the Pennsylvania
Uniform Commercial Code and shall include any person liable on any Receivable.

 

1.3. “Adjustments” shall mean all discounts, allowances, returns, disputes,
counterclaims, offsets, defenses, rights of recoupment, rights of return,
warranty claims, or short payments, asserted by or on behalf of any Account
Debtor with respect to any Receivable.

 

1.4. “Administrative Fee” shall have the meaning as set forth in Section 3.3
hereof.

 

1.5. “Advance” shall have the meaning set forth in Section 2.2 hereof.

 

1.6. “Collateral” shall have the meaning set forth in Section 8 hereof.

 

1.7. “Collections” shall mean all good funds received by Buyer from or on behalf
of an Account Debtor with respect to Receivables.

 

1.8 “Receivable” or “Receivables” shall mean all those retail installment
contract receivables, rights to payment, and all proceeds thereof (all of the
foregoing being referred to as “Receivables”), identified in Exhibit “A” and
delivered by Seller to Buyer which Buyer elects to purchase.

 

1.9. “Event of Default” shall have the meaning set forth in Section 9 hereof.

 

1.10. “Finance Charges” shall have the meaning set forth in Section 3.2 hereof.

 

1.11. “Invoice Transmittal” shall mean a writing signed by an authorized
representative of Seller.

 

1.12. “Obligations” shall mean all advances, financial accommodations,
liabilities, obligations, covenants and duties owing, arising, due or payable by
Seller to Buyer of any kind or nature, present or future, arising under or in
connection with this Agreement or under any other document, instrument or
agreement, whether or not evidenced by any note, guarantee or other instrument,
whether arising on account or by overdraft, whether direct or indirect
(including those acquired by assignment) absolute or contingent, primary or
secondary, due or to become due, now owing or hereafter arising, and however
acquired; including, without limitation, all Advances, Finance Charges,
Administrative Fees, interest, Repurchase Amounts, fees, expenses, professional
fees and attorneys’ fees and any other sums chargeable to Seller hereunder or
otherwise.

 

1.13. “Due Diligence” shall have the meaning set forth in Section 2.2 hereof.

 

1

 

 

2. Purchase and Sale of Receivables.

 

2.1. Purchase and Sale. Effective as of March 21, 2013, Seller does hereby sell
to Buyer, and Buyer does hereby purchase from Seller, all Receivables that are
described in and attached hereto and labeled as “Exhibit A”.

 

2.2. Effectiveness of Sale to Buyer. For and in consideration of the covenants
of this Agreement, Seller hereby absolutely sells, transfers and assigns to
Buyer, all of Seller’s rights and interest in and to each Receivable and all
monies due or which may become due on or with respect to such Receivable for the
purchase price identified in “Exhibit A” attached hereto (“Purchase Price”),
payable as follows:

 

(A) $100,000.00 payable upon the execution of this Agreement; and

 

(B) $2,250.00 payable either within thirty (30) days of this Agreement or upon
completion of Buyer’s Due Diligence, whichever occurs first.

 

2.3 Rights of Buyer. Upon execution of this Agreement, Buyer shall be the
absolute owner of each Receivable. Buyer shall have, with respect to any goods
related to the Receivable, all the rights and remedies of an unpaid seller under
the Pennsylvania Uniform Commercial Code and other applicable law, including the
rights of replevin, claim and delivery, reclamation and stoppage in transit.

 

3. Collections, Charges and Remittances.

 

3.1. Collections. Seller shall be liable to do all collection work and servicing
on behalf of Buyer for the accounts identified in the Receivables, unless agreed
to otherwise in writing by both parties.

 

3.2. Administrative Fee. Buyer shall pay Seller an administration fee for
servicing and collection work done on behalf of Buyer by Seller for the accounts
identified in the Receivables, in such an amount as agreed to by both parties.

 

4. Recourse.

 

Seller hereby guarantees to Buyer that Buyer shall recover no less than 70% of
the aggregate amount of the “Current Contracts” portion of the Receivables
purchased. If Buyer recovers less than 70% of the aggregate amount of the
Current Contracts portion of the purchased Receivables, Seller shall pay the
difference to the Buyer, upon Demand.

 

5. Power of Attorney.

 

Seller does hereby irrevocably appoint Buyer and its successors and assigns as
Seller’s true and lawful attorney in fact, and hereby authorizes Buyer,
regardless of whether there has been an Event of Default, (a) to sell, assign,
transfer, pledge, compromise, or discharge the whole or any part of the
Receivables; (b) to demand, collect, receive, sue, and give releases to any
Account Debtor for the monies due or which may become due upon or with respect
to the Receivables and to compromise, prosecute, or defend any action, claim,
case or proceeding relating to the Receivables, including the filing of a claim
or the voting of such claims in any bankruptcy case, all in Buyer’s name or
Seller’s name, as Buyer may choose; (c) to prepare, file and sign Seller’s name
on any notice, claim, assignment, demand, draft, or notice of or satisfaction of
lien or mechanics’ lien or similar document with respect to Receivables; (d) to
notify all Account Debtors with respect to the Receivables to pay Buyer
directly; (e) to receive, open, and dispose of all mail addressed to Seller for
the purpose of collecting the Receivables; (f) to endorse Seller’s name on any
checks or other forms of payment on the Receivables; (g) to execute on behalf of
Seller any and all instruments, documents, financing statements and the like to
perfect Buyer’s interests in the Receivables and Collateral; and (h) to do all
acts and things necessary or expedient, in furtherance of any such purposes. If
Buyer receives a check or item which is payment for both a Receivable and
another receivable, the funds shall first be applied to the Receivable and, so
long as there does not exist an Event of Default or an event that with notice,
lapse of time or otherwise would constitute an Event of Default, the excess
shall be remitted to Seller. Upon the occurrence and continuation of an Event of
Default, all of the power of attorney rights granted by Seller to Buyer
hereunder shall be applicable with respect to all Receivables and all
Collateral.

 

2

 

 

6. Representations, Warranties and Covenants.

 

6.1. Receivables’ Warranties, Representations and Covenants. To induce Buyer to
buy receivables and to render its services to Seller, and with full knowledge
that the truth and accuracy of the following are being relied upon by the Buyer
in determining whether to accept receivables as Receivables, Seller represents,
warrants, covenants and agrees, with respect to each Invoice Transmittal
delivered to Buyer and each receivable described therein, that:

 

(A) Seller is the absolute owner of each receivable set forth in “Exhibit A” and
has full legal right to sell, transfer and assign such receivables;

 

(B) The correct amount of each receivable is as set forth in “Exhibit A” and is
not in dispute; and

 

(C) Each Receivable shall be the property of the Buyer and shall be collected by
Buyer, but if for any reason it should be paid to Seller, Seller shall promptly
notify Buyer of such payment, shall hold any checks, drafts, or monies so
received in trust for the benefit of Buyer, and shall promptly transfer and
deliver the same to the Buyer;

 

6.2. Additional Warranties, Representations and Covenants. In addition to the
foregoing warranties, representations and covenants, to induce Buyer to buy
receivables, Seller hereby represents, warrants, covenants and agrees that
Seller will not assign, transfer, sell, or grant, or permit any lien or security
interest in any Receivables or Collateral to or in favor of any other party,
without Buyer’s prior written consent.

 

3

 

 

7. Adjustments.

 

In the event of a breach of any of the representations, warranties, or covenants
set forth in Section 6.1, or in the event any Adjustment or dispute is asserted
by any Account Debtor, Seller shall promptly advise Buyer and shall, subject to
the Buyer’s approval, resolve such disputes and advise Buyer of any adjustments.
Buyer shall remain the absolute owner of any Receivable which is subject to
Adjustment, and any rejected, returned, or recovered personal property, with the
right to take possession thereof at any time. If such possession is not taken by
Buyer, Seller is to resell it for Buyer’s account at Seller’s expense with the
proceeds made payable to Buyer. While Seller retains possession of said returned
goods, Seller shall segregate said goods and mark them “property of Buyer.”

 

8. Security Interest.

 

To secure the prompt payment and performance to Buyer of all of the Obligations,
Seller hereby grants to Buyer a continuing lien upon and security interest in
all of Seller’s now existing or hereafter arising rights and interest in the
following, whether now owned or existing or hereafter created, acquired, or
arising, and wherever located (collectively, the “Collateral”):

 

(A) All accounts, receivables, contract rights, chattel paper, instruments,
documents, investment property, letters of credit, bankers acceptances, drafts,
checks, cash, securities, and general intangibles (including, without
limitation, all claims, causes of action, deposit accounts, guaranties, rights
in and claims under insurance policies (including rights to premium refunds),
rights to tax refunds, copyrights, patents, trademarks, rights in and under
license agreements, and all other intellectual property);

 

(B) All inventory, including Seller’s rights to any returned or rejected goods,
with respect to which Buyer shall have all the rights of any unpaid seller,
including the rights of replevin, claim and delivery, reclamation, and stoppage
in transit;

 

(C) All monies, refunds and other amounts due Seller, including, without
limitation, amounts due Seller under this Agreement (including Seller’s right of
offset and recoupment);

 

(D) All motor vehicles; and

 

(E) All proceeds of the foregoing, whether due to voluntary or involuntary
disposition, including insurance proceeds.

 

Seller is not authorized to sell, assign, transfer or otherwise convey any
Collateral without Buyer’s prior written consent, except for the sale of
finished inventory in the Seller’s usual course of business. Seller agrees to
sign UCC financing statements, in a form acceptable to Buyer, and any other
instruments and documents requested by Buyer to evidence, perfect, or protect
the interests of Buyer in the Collateral. Seller agrees to deliver to Buyer the
originals of all instruments, chattel paper and documents evidencing or related
to Receivables and Collateral.

 

9. Default. The occurrence of the following shall constitute an Event of Default
hereunder:

 

Seller or Buyer shall breach any covenant, agreement, warranty, or
representation set forth herein, and the same is not cured to the other party’s
satisfaction within ten (10) days after the party has given oral or written
notice thereof; provided, that if such breach is incapable of being cured it
shall constitute an immediate default hereunder.

 

10. Remedies Upon Default.

 

Upon the occurrence of an Event of Default, Buyer shall have and may exercise
all the rights and remedies under this Agreement and under applicable law,
including the rights and remedies of a secured party under the Pennsylvania
Uniform Commercial Code, all the power of attorney rights described in Section 5
with respect to all Collateral, and the right to collect, dispose of, sell,
lease, use, and realize upon all Receivables and all Collateral in any
commercial reasonable manner. Seller and Buyer agree that any notice of sale
required to be given to Seller shall be deemed to be reasonable if given five
(5) days prior to the date on or after which the sale may be held. In the event
that the Obligations are accelerated hereunder, Seller shall repurchase all of
the Receivables as set forth in Section 4.4.

 

4

 

 

11. FEES, COSTS AND EXPENSES; INDEMNIFICATION.

 

THE SELLER WILL PAY TO BUYER IMMEDIATELY ON DEMAND ALL FEES, COSTS AND EXPENSES
(INCLUDING FEES OF ATTORNEYS AND PROFESSIONALS AND THEIR COSTS AND EXPENSES )
THAT BUYER INCURS OR MAY IMPOSE IN CONNECTION WITH ANY OF THE FOLLOWING: (a)
PREPARING, NEGOTIATING, ADMINISTERING, AND ENFORCING THIS AGREEMENT OR ANY OTHER
AGREEMENT EXECUTED IN CONNECTION WITH THIS AGREEMENT, INCLUDING ANY AMENDMENTS,
WAIVERS OR CONSENTS, (b) ANY LITIGATION OR DISPUTE (WHETHER INSTITUTED BY BUYER,
SELLER OR ANY OTHER PERSON) ABOUT THE RECEIVABLES, THE COLLATERAL, THIS
AGREEMENT OR ANY OTHER AGREEMENT EXECUTED IN CONNECTION WITH THIS AGREEMENT, (c)
ENFORCING ANY RIGHTS AGAINST SELLER, OR ANY ACCOUNT DEBTOR, (d) PROTECTING OR
ENFORCING ITS INTEREST IN THE RECEIVABLES OR THE COLLATERAL, (e) COLLECTING THE
RECEIVABLES AND THE OBLIGATIONS, AND (f) THE REPRESENTATION OF BUYER IN
CONNECTION WITH ANY BANKRUPTCY CASE OR INSOLVENCY PROCEEDING INVOLVING SELLER,
ANY RECEIVABLE, THE COLLATERAL, ANY ACCOUNT DEBTOR, OR ANY GUARANTOR. SELLER
SHALL INDEMNIFY AND HOLD BUYER HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS,
ACTIONS, DAMAGES, COSTS, EXPENSES, AND LIABILITIES OF ANY NATURE WHATSOEVER
ARISING IN CONNECTION WITH ANY OF THE FOREGOING.

 

12. Severability, Waiver, and Choice of Law.

 

In the event that any provision of this Agreement is deemed invalid by reason of
law, this Agreement will be construed as not containing such provision and the
remainder of the Agreement shall remain in full force and effect. Buyer retains
all of its rights, even if it makes an Advance after a default. If Buyer waives
a default, it may enforce a later default. Any consent or waiver under, or
amendment of, this Agreement must be in writing. Nothing contained herein, or
any action taken or not taken by Buyer at any time, shall be construed at any
time to be indicative of any obligation or willingness on the part of Buyer to
amend this Agreement or to grant to Seller any waivers or consents. This
Agreement has been transmitted by Seller to Buyer at Buyer’s office in the State
of Pennsylvania and has been executed and accepted by Buyer in the State of
Pennsylvania. THIS AGREEMENT IS GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF PENNSYLVANIA.

 

13. Account Collection Services.

 

Certain Account Debtors may require or prefer that all of Buyer’s receivables be
paid to the same address and/or party, or Seller and Buyer may agree that all
receivables with respect to certain Account Debtors be paid to one party. In
such event Buyer and Seller may agree that Seller shall collect all receivables
whether owned by Seller or Buyer and Seller agrees to remit to Buyer the amount
of the receivables collections it receives with respect to the receivables.

 

5

 

 

14. Notices.

 

All notices shall be given to Buyer and Seller at the addresses or faxes set
forth on the first page of this Agreement and shall be deemed to have been
delivered and received: (a) if mailed, three (3) calendar days after deposited
in the United States mail, first class, postage pre-paid, (b) one (1) calendar
day after deposit with an overnight mail or messenger service; or (c) on the
same date of confirmed transmission if sent by hand delivery, telecopy, or

telefax.

 

15. Termination.

 

Any termination of this Agreement shall not affect Buyer’s security interest in
the Collateral and Buyer’s ownership of the Receivables, and this Agreement
shall continue to be effective, and Buyer’s rights and remedies hereunder shall
survive such termination, until all transactions entered into and Obligations
incurred hereunder or in connection herewith have been completed and satisfied
in full.

 

16. Titles and Section Headings.

 

The titles and section headings used herein are for convenience only and shall
not be used in interpreting this Agreement.

 

17. Other Agreements.

 

The terms and provisions of this Agreement shall not adversely affect the rights
of Buyer under any other document, instrument or agreement. The terms of such
other documents, instruments and agreements shall remain in full force and
effect notwithstanding the execution of this Agreement. In the event of a
conflict between any provision of this Agreement and any provision of any other
document, instrument or agreement between Seller on the one hand, and Buyer on
the other hand, Buyer shall determine in its sole discretion which provision
shall apply. Seller acknowledges specifically that any security agreements,
liens and/or security interests currently securing payment of any obligations of
Seller owing to Buyer also secure Seller’s obligations under this Agreement, and
are valid and subsisting and are not adversely affected by execution of this
Agreement. Seller further acknowledges that (a) any collateral under other
outstanding security agreements or other documents between Seller and Buyer
secures the obligations of Seller under this Agreement and (b) a default by
Seller under this Agreement constitutes a default under other outstanding
agreements between Seller and Buyer.

 

6

 

 

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement on the day and
year above written.

 

ON BEHALF OF “SELLER”:

AVANGARD AUTO FINANCE, INC.

 

By    

 

Print Name/Title: Alan Gulko, President  

 

AVANGARD FINANCIAL GROUP, INC.

 

By    

 

Print Name/Title: Alan Gulko, President  

 

ON BEHALF OF “BUYER”:

AVANGARD CAPITAL GROUP, INC.

 

By    

 

Print Name/Title: Simon Friedman, Director  

 

7

 

 

Exhibit “A”

 

BASIC INFORMATION BALANCES

 

LOAN NUMBER  ORIGIN
DATE  AMOUNT
FINANCED   FINANCE
CHARGES   LAST
PAYMENT
DATE  PRINCIPAL
LOAN
BALANCE  1  340H8031S  08/15/08   22,374.80    10,740.36   01/10/13   1,689.84 
2  780H0050S  10/07/10   14,065.38    6,840.59   03/18/13   9,525.29  3 
49109050S  01/24/09   13,321.86    7,076.70   02/01/13   1,633.54  4  73300057S 
01/29/10   10,325.34    5,734.47   02/01/13   2,616.50  5  74800057S  03/09/10 
 19,995.00    30,147.92   02/05/13   3,425.76  6  77700050S  08/24/10 
 14,997.50    5,342.86   02/05/13   4,051.29  7  745H0050S  03/05/10 
 12,890.50    5,002.70   02/06/13   3,021.34  8  549H9050S  03/24/09 
 24,077.66    13,316.26   02/06/13   5,713.22  9  57309050S  04/30/09 
 20,847.38    10,139.02   02/11/13   4,053.06  10  76700050S  06/30/10 
 18,613.50    7,825.00   02/11/13   8,138.85  11  627H9050S  08/01/09 
 10,897.06    4,581.62   02/13/13   499.67  12  47809050A  01/14/09 
 14,627.05    6,818.51   02/13/13   2,444.74  13  739H0050S  02/18/10 
 9,197.55    2,702.55   02/14/13   3,262.08  14  05608023S  05/22/08 
 15,787.69    7,155.11   02/14/13   5,450.62  15  588H9050S  06/04/09 
 19,657.09    8,264.93   02/14/13   18,190.71  16  76100050S  05/18/10 
 15,602.50    5,558.30   02/19/13   3,307.21  17  487H9050S  01/28/09 
 15,370.51    9,578.69   02/19/13   4,786.67  18  508H9050S  02/16/09 
 15,043.57    8,333.03   03/15/13   3,607.82  19  584H9050S  05/22/09 
 17,946.45    8,728.11   03/21/13   2,925.68  20  781H0050S  11/19/10 
 12,866.50    4,583.78   03/18/13   4,891.35  21  707H9050S  12/01/09 
 16,473.05    6,229.29   02/22/13   673.25  22  778H0050S  09/18/10 
 26,666.50    10,349.18   02/22/13   12,237.79  23  741H0050S  02/22/10 
 11,148.50    4,446.30   02/25/13   2,602.52  24  798H1050S  03/27/11 
 15,258.50    5,435.74   02/26/13   9,126.72  25  791H1050S  03/13/11 
 13,761.50    4,902.34   02/27/13   6,640.02  26  507H9050S  02/16/09 
 12,018.93    5,845.23   03/01/13   1,267.22  27  795H1050S  03/24/11 
 21,563.50    10,485.62   03/01/13   16,085.75                 Total current
contracts  $141,868.51 

 

8

 



 

28  68009041S   10/08/09   $12,450.18   $5,293.92    07/05/11    1,034.51  29 
04808020S   05/17/08   $9,975.18   $3,872.16    11/09/11    1,131.31  30 
03408023S   05/01/08   $12,987.74   $5,041.57    05/16/11    1,170.91  31 
211H8027S   07/09/08   $24,941.60   $12,428.80    05/10/11    1,215.62  32 
15-418-07   06/13/07   $9,731.94   $5,847.53    05/19/11    1,271.61  33 
240H8027S   07/23/08   $12,259.19   $4,368.13    08/22/11    1,405.81  34 
11708003S   06/18/08   $27,454.83   $10,657.14    06/20/11    1,675.08  35 
15-402-07   05/25/07   $9,974.64   $5,934.89    09/09/11    1,850.26  36 
04508023S   05/12/08   $11,437.70   $5,562.94    10/13/11    2,108.33  37 
287H8027S   07/25/08   $13,474.03   $4,800.65    09/22/11    2,357.77  38 
686H9050S   10/24/09   $16,853.47   $7,086.11    09/15/11    2,460.65  39 
547H9050S   03/20/09   $18,686.79   $10,351.17    10/31/11    2,627.02  40 
701H9050S   10/16/09   $21,148.50   $8,207.58    07/05/11    2,881.44  41 
62609056S   07/31/09   $10,000.24   $5,680.56    07/05/11    3,300.59  42 
67109050S   10/03/09   $6,653.30   $2,370.46    09/01/11    3,696.47  43 
789H1050S   03/10/11   $10,466.50   $3,728.66    06/27/11    4,145.98  44 
788H1050S   02/25/11   $17,563.50   $6,256.98    12/07/11    4,679.54  45 
759H0050S   04/13/10   $8,148.50   $1,900.54    05/19/11    4,709.62  46 
11808009S   06/10/08   $12,016.57   $6,221.03    09/21/11    4,758.43  47 
630H9055S   08/03/09   $13,999.32   $6,824.34    06/20/11    5,085.70  48 
716H0050S   01/02/10   $10,370.20   $4,024.70    12/06/11    5,798.64  49 
74300050S   03/02/10   $10,317.15   $4,004.04    08/02/11    6,928.58  50 
76900050S   07/02/10   $24,469.50   $9,496.38    05/13/11    7,264.38  51 
794H1050S   03/13/11   $11,363.50   $4,048.10    05/16/11    7,844.76  52 
746H0050S   02/26/10   $12,153.50   $5,373.90    09/13/11    9,353.50  53 
802H1050S   03/31/11   $12,566.50   $5,011.90    06/03/11    11,716.65  54 
14208012S   06/12/08   $36,356.22   $16,189.86    11/02/11    15,069.13  55 
79601050S   03/27/11   $23,566.50   $8,395.38    06/02/11    15,126.18  56 
793H1050S   03/11/11   $33,363.50   $13,899.52    10/03/11    15,219.59  57 
79701050S   03/28/11   $19,563.50   $19,563.50    06/16/11    15,576.01  58 
68809054S   10/10/09   $26,000.00   $14,440.27    09/13/11    16,652.03  59 
437H8044S   09/11/08   $13,285.24   $5,156.69    01/10/12   $1,061.42  60 
35908013S   08/26/08   $17,781.43   $8,632.49    01/13/12   $4,491.14  61 
07108005S   06/02/08   $11,204.06   $6,206.62    02/06/12   $6,058.72  62 
03508020S   05/05/08   $24,959.44   $12,438.32    03/23/12   $6,413.92       
            Uncollectable > 360 days         198,141.30 

 

9

 

 

63  67809041S   10/01/09   $9,500.74   $4,039.76    05/07/12   $2,200.95  64 
18008028S   06/23/08   $16,595.79   $7,298.13    05/10/12   $1,254.42  65 
631H9050S   08/10/09   $16,747.91   $6,500.77    06/11/12   $3,873.23  66 
71409057S   12/28/09   $31,053.00   $17,246.55    06/25/12   $12,547.02  67 
776H0050S   08/23/10   $11,544.50   $4,112.62    07/13/12   $5,620.82  68 
750H0050S   03/13/10   $10,348.50   $3,686.46    07/16/12   $3,385.88  69 
790H1050S   03/09/11   $13,966.50   $4,975.62    07/20/12   $8,944.46  70 
512H9050S   02/20/09   $11,664.69   $5,673.39    07/24/12   $2,666.28  71 
15-264-07   01/03/07   $14,529.95   $7,409.89    07/27/12   $5,656.97  72 
57909050S   05/14/09   $26,487.85   $12,882.23    08/02/12   $8,353.26  73 
16508020S   07/03/08   $16,400.95   $6,366.47    08/09/12   $2,831.39  74 
60209053S   06/12/09   $19,870.36   $13,301.96    08/15/12   $7,547.35  75 
15-488-07   08/05/07   $16,365.04   $13,909.76    08/29/12   $1,560.93  76 
25808007S   07/31/08   $14,846.59   $7,220.45    08/29/12   $2,190.38  77 
41808035S   09/09/08   $17,535.02   $8,528.02    03/21/13   $471.87  78 
70609050S   12/03/09   $17,313.70   $7,278.56    09/20/12   $13,269.60  79 
530H9050S   03/06/09   $16,857.55   $9,337.85    10/01/12   $5,524.23  80 
475H9050A   01/05/09   $11,118.21   $4,569.69    10/22/12   $1,686.57  81 
76200050S   05/06/10   $12,612.50   $4,894.99    11/08/12   $3,916.35  82 
78200050S   11/19/10   $24,666.50   $11,994.46    11/21/12   $13,929.90  83 
698H9057S   11/10/09   $33,872.00   $23,726.56    11/26/12   $17,877.98       
      Uncollectable 120 – 360 days delinquent             $125,309.84 

 

10

 

 



Summary  Outstanding bal.   Ratio   Purchase price                Current loans
with payments in 2013  $141,868.51    70.00%  $100,000.00                  
Loans within statute of limitations for collection                            
    May 1 2011 to April 30 2012  $198,141.30    0.50%  $1,000.00              
    May 1 2012 to Dec 31 2012   125,309.84    1.00%   1,250.00                  
   $323,451.14        $2,250.00                   Totals            $102,250.00 



 

11

 

 